

115 HR 6383 IH: Small Town and Regional Vitality Investment Act
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6383IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Mr. Walz introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide funds to enable counties to make competitive grants to qualified local units of
			 government to address major community development and public
			 infrastructure challenges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Town and Regional Vitality Investment Act. 2.Grants for counties (a)In generalThe Secretary of Agriculture, through the Rural Development Innovation Center, shall make a block grant in accordance with this Act to a county with a submission approved by the Secretary under section 3, for each year in the 5-year period during which the plan included in the submission is to be in effect.
 (b)DefinitionsIn this Act: (1)Qualified local unit of governmentThe term qualified local unit of government means a town, city, village, township, or similar entity that has a population of no greater than 30,000 individuals.
 (2)Regional planning entityThe term regional planning entity means a regional planning commission, regional council, or council of governments. (3)SecretaryThe term Secretary means the Secretary of Agriculture.
				3.Submission; consolidated plan
 (a)SubmissionA county that desires grants under this Act shall submit to the Secretary a consolidated plan that— (1)provides a broad overview of the projects for which the grants are to be used;
 (2)identifies ways to engage residents of the county (including by holding public hearings, publishing information on available funds, or providing technical assistance for persons interested in applying for grant funds) throughout the process of applying for, and using grants provided under this Act;
 (3)identifies specific areas in need of improvement in the county; (4)describes the short- and long-term community and economic development objectives of the county;
 (5)identifies the private, public, and nonprofit institutions that are willing and able to assist in carrying out the plan;
 (6)has been developed in coordination with the regional planning entity for the area in which the county is located (or, if there is no such entity for the area, the Secretary), and using the Comprehensive Economic Development Strategy developed by the Economic Development Administration in coordination with the regional planning entity (or, if there is no such entity, the Secretary);
 (7)specifies the 5-year period during which the plan is to be in effect; (8)is submitted to the Secretary and the office of economic development of the State in which the county is located, not later than 45 days before the beginning of the 5-year period referred to in paragraph (7); and
 (9)includes— (A)a binding commitment from the State in which the county is located to provide the county with $10 (from funds not provided by the Federal Government) to carry out the plan for each $85 in funds provided to the county under this Act to carry out the plan; and
 (B)a binding commitment from the county that the county will, alone or in combination with one or more local units of government in the county, expend a total of $5 (from funds not provided by the Federal Government) for each $85 in funds provided to the county under this Act to carry out the plan.
					(b)Approval; disapproval
 (1)ApprovalThe Secretary shall approve a submission that meets the requirements of subsection (a) if— (A)not less than 80 percent of the grants to be provided to the submitter under this Act would be distributed to one or more qualified local units of government through a competitive grant program, and the submitter would retain not more than 20 percent of the grants;
 (B)the grants would be used, in accordance with the consolidated plan contained in the submission, to purchase, construct, improve, or operate essential community facilities (including health care facilities; public facilities, such as town halls, courthouses, airport hangers, or public transportation; community support services, such as workforce housing, child care centers, community centers, or transitional housing; public safety services; educational services, including classroom technological modernization; utility services, including environmental protection services such as sewage disposal, sanitation, and pollution abatement; local food systems; and local amenities), purchase equipment, and pay related project expenses, consistent with section 5; and
 (C)the submitter demonstrates that there is substantial community support for the plan. (2)DisapprovalThe Secretary shall make available to the general public the reasons for the disapproval of a submission made pursuant to this section.
				4.Allocation of funds
 (a)In generalThe Secretary shall allocate the amounts made available by this Act among counties with submissions approved under section 3, in accordance a formula prescribed by the Secretary in regulations, that the Secretary determines would best allow counties to address major community development and public infrastructure challenges. In developing the formula, the Secretary shall consider the following criteria:
 (1)Per capita income levels. (2)Population growth rates.
 (b)EvaluationEvery 2 years, the Secretary shall evaluate the effectiveness of the formula prescribed under subsection (a), and revise the formula, as necessary, to best enable counties to address major community development and public infrastructure challenges.
 (c)Report to CongressThe Secretary shall submit to the Congress a report on each formula used under this section, which sets forth the formula and explains how allocating the amounts made available by this Act best achieves the purposes of this Act.
			5.Limitations; use of funds
 (a)LimitationsA local unit of government to which a grant is made under this Act may not use the grant— (1)to discriminate against any person on the basis of race, color, sex, age, sexual orientation, or national origin;
 (2)as matching funds to receive Federal funds under any other law; or (3)in contravention of the requirements under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code.
 (b)Use of fundsA county to which funds are provided under this Act for a fiscal year shall reserve 1 percent of the funds for administration of the funds.
			6.Annual action reports; audits by the Inspector General
 (a)Annual action reportsBy the end of each year for which a grant is made under this Act to a county, the county shall submit to the Secretary a report that—
 (1)identifies the development goals of the county for the succeeding year; (2)contains a brief summary of the actions and activities to be undertaken with funds provided under this Act, and identifies specific, measurable goals that match the priorities identified in the plan to be carried out using the funds;
 (3)outlines the Federal and non-Federal resources that will be used in doing so; (4)details the progress made by the county in achieving the goals identified as described in this subsection for the preceding year; and
 (5)includes information on the amount of the grant provided to the county for the year covered by the report, and details on how the money was distributed for each project under the plan referred to in section 3.
 (b)Audits by the Inspector GeneralThe Inspector General of the Department of Agriculture shall conduct periodic and random audits of the projects to which funds are provided under this Act.
 7.AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $10,000,000,000 for fiscal year 2019 and each succeeding fiscal year for grants under this Act.
		